Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present Office Action is responsive to communications received 1/10/2020. Claims 1-13 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/10/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 20080282093 to Hatakeyama, hereinafter Hatakeyama, in view of US 20180314845 to Anderson et al., hereinafter Anderson.

Regarding claim 1, Hatakeyama discloses 
A right determination system comprising: a device including a memory space having a secure space (fig. 2, [0035]: trusted region within memory space of a system; see also [0042]); a determination device disposed in the secure space and configured to determine a right in a region in the secure space ([0044]: control circuit control access to one or more trusted data storage locations ) ; and storing a policy having defined therein at least one of an access right to the region and an execution right of a function disposed in the region ([0045]: determining if authorization codes in the request match predetermined authorization code to access the trusted storage location, the predetermined authorization codes defining right to access (policy)); wherein access to the secure space and execution of the function in the secure space are performed via the determination device ([0048]: control circuit evaluates request to access a specified trusted data storage location), and the determination device controls the access to on the basis of the policy ([0047]: access a specified trusted data storage location based on authorization codes in the request matching predetermined authorization codes (policy)).  
Hatakeyama does not explicitly teach where the policy is stored, i.e does not teach a policy storage unit disposed in the secure space and storing a policy ... and does not explicitly teach an execution right of a function disposed in the region.
In an analogous art, Anderson discloses a device including a protected space in memory (kernel space) storing permission modules, access rules ([0027], Fig. 2) that define conditions to access a file ([0033]), files and directories associated with read, write, execute permissions ([0030]). Anderson discloses a policy storage unit disposed in the secure space and storing a policy having defined therein at least one of an access right to the region and an execution right of a function disposed in the region (Fig. 8, step 820 determine access rule to apply to the request to access the file, the request including the type of access (read, write , execute ...([0028]), evaluate whether collected data pertaining to the requested file satisfies the rule (Fig. 8, step 850), allow or grant access to file (step 860 or 880). Therefore Anderson disclose using the access polices to determine the execution of function in the secure space. It would have been obvious to a skilled artisan before the instant application was filed to store the policy used in Hatakeyama in a policy storage as taught by Anderson, and determine access to a region as well as the right to execute a function because it would implement a fine grained control on accessing storage areas and functions or applications residing therein, improving security.
Regarding claim 2, Hatakeyama in view of Anderson discloses the right determination system according to claim 1, wherein the policy storage unit stores the policy having defined therein at least one of graded access rights for respective regions in the secure space (Hatakeyama [0045]: a given trusted storage location 134, 138 ... can be read-only, write-only, read-write , no access, limited access)) and graded execution rights for respective functions disposed in the regions.  

Regarding claim 4, Hatakeyama in view of Anderson discloses the right determination system according to claim 1, wherein the determination device performs, in accordance with the right indicated by a determination result, reading from a region in 
Regarding claim 5 Hatakeyama in view of Anderson discloses the right determination system according to claim 1, wherein the memory space has a plurality of secure spaces (Hatakeyama Fig. 2, areas 134, 138 ); and  the determination device is disposed in any one of the plurality of secure spaces (Hatakeyama, control circuit in trusted data storage).
Regarding claims 6, 8, 10 and 12, the claims recite substantially the same content as claim 1 and are rejected substantially by the teachings of the prior art as presented in claim 1.
Regarding claims 7, 9, 11, 13, the claims recites substantially the same contents as claim 2 and are rejected as claim 2.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama and Anderson, in view of US 20070192824 to Frank et al., hereinafter Frank.
Regarding claim 3, Hatakeyama in view of Anderson discloses the right determination system according to claim 1,  the determination device has a highest right set in the secure space (Anderson [0027]: kernel programs such as permission module  that evaluates access policy has full memory access).  Hatakeyama in view of Anderson does not teach but Frank in an analogous art discloses wherein the secure space has a tamper resistance ([0028]: a secure tamper resistant memory store policy information). The combined arts discloses the determination device has a highest right set in the secure space having the tamper resistance (Anderson [0027]: kernel programs such as 
 It would have been obvious to a skilled artisan before the instant application was filed to implement a secure space with tamper resistance as taught by Frank because it would enhance security of the memory against possible attacks.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ishizaki 20100312978: memory with area AA and BB, AA includes process for det whether to protect info to be stored in an area, BB includes access control to specific areas.
Maeda et al 20110289294: appliance with a protected environment , and a  trusted memory control unit determining whether to the trusted mem is accessible by applications.
Sherlock 20170153983: memory with different blocks with access granted/denied to different entities.
Matsuzawa et al 20130091562memory with ACL changing program, include an editing screen to set r/w/execute permission for a file. 
Fetik 20170206034: secure flash drive, with protected area (bubble)  uses of software defined object storage mechanism 0462 that define which applications have 
Ohyama 20070266214:  system with different memories: rom, ram,  and a memory circuit map storing control map i.e access right for executing program, which output is used by an  access right determination.
Woo 10289860 : access control of application program for secure storage area-  device includes secure storage area with security policy control unit.
Schneider et al 20050234830: tamper resistant area with DRM agent and rights database.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE B THIAW whose telephone number is (571)270-1138.  The examiner can normally be reached on Monday-Friday 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL G COLIN can be reached on 571-272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/Catherine Thiaw/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        9/11/2021